 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 893 
In the House of Representatives, U. S.,

November 6, 2009
 
RESOLUTION 
Congratulating the 2009 Major League Baseball World Series Champions, the New York Yankees. 
 
 
Whereas the New York Yankees are the most successful franchise in the history of Major League Baseball; 
Whereas prior to this year the Yankees had won 26 World Series Championships, the most in the Major Leagues; 
Whereas this historic franchise is located in the Bronx and is known as the Bronx Bombers; 
Whereas the Yankees franchise has included all-time great players; 
Whereas for many years the Yankees played baseball in the historic Yankee Stadium; 
Whereas this year the Yankees opened a new stadium and hope to emulate the success achieved in the House that Ruth Built; 
Whereas during the 2009 regular season, the Yankees had the best record in baseball, going 103–59; 
Whereas the Yankees finished at the top of the American League East Division; 
Whereas the Yankees went on to beat the Minnesota Twins 3 games to 0; 
Whereas the Yankees then faced off against the Los Angeles Angels of Anaheim in the American League Championship Series, and emerged victorious in 6 games; 
Whereas that victory represented the 40th American League Pennant that the Yankees have won; 
Whereas the Yankees were matched up against a valiant Philadelphia Phillies squad for the World Series title; 
Whereas the Yankees were able to defeat the defending World Series Champions by 4 games to 2; 
Whereas this victory represents the Yankees’ 27th World Series Championship win; 
Whereas this number of championship wins is 17 more than their next closest competitor; 
Whereas the contributions of the Yankees’ players throughout the season were all vital in securing the title; and 
Whereas the Yankees were guided to victory by Manager Joe Girardi, General Manager Brian Cashman, President Randy Levine, and the leadership of Hank and Hal Steinbrenner: Now, therefore, be it  
 
That the House of Representatives congratulates— 
(1)the 2009 Major League Baseball World Series Champions, the New York Yankees, for an outstanding season and a record 27th World Series Championship win; and 
(2)the players, coaches, staff and leadership of the Yankees organization for their great success. 
 
Lorraine C. Miller,Clerk.
